UNITED STATES SECURITIES AND EXCHANGE COMMISSION WashingtonD.C.20549 FORM 10-Q (MARK ONE) TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, 2009 £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number 0-17325 (Exact name of registrant as specified in its charter) Colorado 88-0218499 (State of Incorporation) (I.R.S. Employer Identification No.) 5444 Westheimer Road Suite1440 Houston, Texas77056 (Address of principal executive offices, including zip code) (713) 626-4700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes£ No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large Accelerated Filer£ Accelerated FilerT Non-Accelerated Filer£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£ Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The number of shares of common stock, par value $0.0001 per share, outstanding as of April 30, 2009 was 722,688,550 TABLE OF CONTENTS ERHC ENERGY INC. PartI. Financial Information Page Item 1. Financial Statements Unaudited Consolidated Balance Sheets at March 31, 2009 and September 30, 2008 5 Unaudited Consolidated Statements of Operations for the Three Months and Six Months Ended March 31, 2009 and 2008, and for the period from inception, September 5, 1995, to March 31, 2009 6 Unaudited Consolidated Statements of Cash Flows for the Six Months EndedMarch 31, 2009 and 2008, and for the period from inception, September 5, 1995, to March 31, 2009 7 Notes to Unaudited Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 Part II. Other Information Item 1. Legal Proceedings 22 Item 6. Exhibits 23 Signatures 24 2 Table of Contents Forward-Looking Statements ERHC Energy Inc. (the “Company”) or its representatives may, from time to time, make or incorporate by reference certain written or oral statements of historical fact,statementsthatinclude, but are not limited to, information concerning the Company’s possible or assumed future business activities and results of operations and statements about the following subjects: • business strategy; • growth opportunities; • future development of concessions, exploitation of assets and other business operations; • future market conditions and the effect of such conditions on the Company’s future activities or results of operations; • future uses of and requirements for financial resources; • interest rate and foreign exchange risk; • future contractual obligations; • outcomes of legal proceedings including, without limitation, the ongoing investigations of the Company; • future operations outside the United States; • competitive position; • expected financial position; • future cash flows; • future liquidity and sufficiency of capital resources; • future dividends; • financing plans; • tax planning; • budgets for capital and other expenditures; • plans and objectives of management; • compliance with applicable laws; and • adequacy of insurance or indemnification. These types of statements and other forward-looking statements inherently are subject to a variety of assumptions, risks and uncertainties that could cause actual results, levels of activity, performance or achievements to differ materially from those expected, projected or expressed in forward-looking statements.These risks and uncertainties include, among others, the following: • general economic and business conditions; • worldwide demand for oil and natural gas; • changes in foreign and domestic oil and gas exploration, development and production activity; • oil and natural gas price fluctuations and related market expectations; • termination, renegotiation or modification of existing contracts; • the ability of the Organization of Petroleum Exporting Countries, commonly called OPEC, to set and maintain production levels and pricing, and the level of production in non-OPEC countries; • policies of the various governments regarding exploration and development of oil and gas reserves; • advances in exploration and development technology; • the political environment of oil-producing regions; • political instability in the Democratic Republic of Sao Tome and Principe and the Federal Republic of Nigeria; • casualty losses; • competition; • changes in foreign, political, social and economic conditions; • risks of international operations, compliance with foreign laws and taxation policies and expropriation or nationalization of equipment and assets; • risks of potential contractual liabilities; • foreign exchange and currency fluctuations and regulations, and the inability to repatriate income or capital; • risks of war, military operations, other armed hostilities, terrorist acts and embargoes; 3 Table of Contents • regulatory initiatives and compliance with governmental regulations; • compliance with environmental laws and regulations • compliance with tax laws and regulations; • customer preferences; • effects of litigation and governmental proceedings; • cost, availability and adequacy of insurance; • adequacy of the Company’s sources of liquidity; • labor conditions and the availability of qualified personnel; and • various other matters, many of which are beyond the Company’s control. The risks and uncertainties included here are not exhaustive.Other sections of this report and the Company’s other filings with the U.S. Securities and Exchange Commission (“SEC”) include additional factors that could adversely affect the Company’s business, results of operations and financial performance.Given these risks and uncertainties, investors should not place undue reliance on our statements concerning future intent.Our statements included in this report speak only as of the date of this report.The Company expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any of our statements to reflect any change in its expectations with regard to the statement or any change in events, conditions or circumstances on which any forward-looking statement is based. 4 Table of Contents PARTI.
